Citation Nr: 1542953	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  08-32 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a low back disability.  

2.  Whether new and material evidence has been received to reopen the claim of service connection for a cervical spine disability.  

3.  Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral pes planus.  

4.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected bilateral pes planus.  

5.  Entitlement to service connection for headaches, to include as secondary to low back disability and/or cervical spine disability.  

6.  Entitlement to service connection for a variously diagnosed psychiatric disorder (to include posttraumatic stress disorder (PTSD)).  

7.  Entitlement to service connection for bilateral plantar fasciitis.  

8.  Entitlement to a rating in excess of 10 percent for bilateral pes planus prior to January 8, 2009.  

9.  Entitlement to a rating in excess of 30 percent for bilateral pes planus since January 8, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran had active service from September 1982 to September 1985.  These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2008 and June 2013 rating decisions by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

These matters were previously before the Board in January 2012 when, in part, the Board granted an increased (30 percent) rating for the Veteran's service-connected bilateral pes planus, effective January 8, 2009, and remanded whether new and material evidence has been received for a low back disability and a cervical spine disability, and remanded service connection for headaches.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2013 Memorandum Decision, the Court vacated the Board's January 2012 decision to the extent it denied a rating in excess of 10 percent prior to January 8, 2009, and in excess of 30 percent since January 8, 2009 for the Veteran's bilateral pes planus.  The Veteran's increased rating claim for pes planus was most recently before the Board in February 2014 when it was remanded for additional development.  

In addition, the Board notes that to the extent the July 2013 Court Memorandum Decision indicated it was vacating the entire January 2012 Board decision that granted an increased 30 percent rating from January 8, 2009, and the February 2014 Board remand characterized the issue as entitlement to a rating in excess of 10 percent, such was done in error.  As the Court has made clear, "[a]n award of disability compensation or an increase in disability compensation . . . carries with it substantive rights and procedural regulations that cannot be easily discarded . . ."  Murphy v. Shinseki, 26 Vet. App. 510, 515 (2014); see also Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007) (finding that the Court is not permitted to reverse findings of fact favorable to a claimant made by the Board pursuant to its statutory authority).  Hence, the Board has characterized the Veteran's increased rating claim for bilateral pes planus as entitlement to a 10 percent rating prior to January 8, 2009, and in excess of 30 percent since January 8, 2009.  

The issues of whether new and material evidence have been received to reopen service connection for a bilateral elbow disability and a bilateral knee disability (previously denied in a September 2003 rating decision) were referred by the Board in the February 2014 remand for appropriate action and adjudication by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The issues of entitlement to service connection for a psychiatric disorder (to include posttraumatic stress disorder (PTSD)) and bilateral plantar fasciitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDINGS OF FACT

1.  An unappealed September 1986 rating decision denied the claim of service connection for a low back disability based on findings that there was no diagnosed disability; such decision was continued in December 1998 and September 2003 rating decisions.  

2.  Evidence received since the September 2003 rating decision denying service connection for a low back disability, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for a low back disability, and raises a reasonable possibility of substantiating the claim.   

3.  An appealed but unperfected September 2003 rating decision denied the claim of service connection for a cervical spine disability based on findings that there was no treatment or disability during service, or post-service evidence of a disability related to service; such decision was continued in an April 2005 rating decision.  

4.  Evidence received since the April 2005 rating decision denying service connection for a cervical spine disability, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for a cervical spine disability, and raises a reasonable possibility of substantiating the claim.  

5.  For the period prior to January 8, 2009, the Veteran's bilateral pes planus with hammer toes is not shown to have been severe.  

6.  For the period from January 8, 2009 to March 17, 2014, the Veteran's bilateral pes planus with hammer toes is not shown to have been pronounced.  

7.  Resolving all reasonable doubt in the Veteran's favor, since March 18, 2014, the Veteran's bilateral pes planus is shown to have approximated the criteria for pronounced bilateral pes planus.  

CONCLUSIONS OF LAW

1.  The September 1986, December 1998, and September 2003 rating decisions denying the claim for service connection for a low back disability are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104 (2014).  

2.  New and material evidence has been received to reopen the claim of service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

3.  The September 2003 and April 2005 rating decisions denying the claim for service connection for a cervical spine disability are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104 (2014).  

4.  New and material evidence has been received to reopen the claim of service connection for a cervical spine disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

5.  Prior to January 8, 2009, the criteria for a rating in excess of 10 percent for bilateral pes planus with hammer toes is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2014).  

6.  From January 8, 2009 to March 17, 2014, the criteria for a rating in excess of 30 percent for bilateral pes planus with hammer toes is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2014).  

7.  Since March 18, 2014, the criteria for a 50 percent for bilateral pes planus with hammer toes is met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In this decision, the Board reopens the Veteran's claims of service connection for a low back disability and a cervical spine disability.  As such, no discussion of VA's duty to notify and assist is necessary regarding those issues.  

Regarding the increased rating claim for bilateral pes planus, the notice requirements were accomplished in June 2007 and May 2008 letters.  The June 2007 letter was provided before the January 2008 initial adjudication of the claim.  The letter notified the Veteran of the information and evidence needed to substantiate his increased rating claim.  He was told that the evidence must show that his service-connected disability has gotten worse.  The June 2007 and May 2008 letters also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consider, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the claim has been obtained.  The Veteran's service treatment records, and post-service VA treatment records have been obtained.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  He also was provided with VA examinations, which the Board finds are adequate, cumulatively, because the examiners described his disability and associated symptoms in detail, and supported all conclusions with analysis based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, the Veteran has not alleged, nor does the record show, that his bilateral pes planus has worsened in severity since the most recent examination in March 2014.  As such, a new examination is not required.  Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

As the Veteran has not identified any additional evidence pertinent to his claim, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claim.  






B. Legal Criteria, Factual Background, and Analysis

New and Material Claims

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 C.F.R. § 5108.   

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  



Low Back Disability - New and Material Analysis

Historically, an unappealed September 1986 rating decision denied the Veteran's claim of service connection for a low back disability, based on findings that he had no such disability.  Such decision was continued in December 1998 and September 2003 rating decisions.  The Veteran appealed the September 2003 decision, but did not perfect an appeal in this matter, and no additional evidence pertinent to the issue was associated with the claims file within the appeal period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the September 1986, December 1998, and September 2003 decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103.  The instant claim for service connection for a low back disability was received in May 2007.  

Since the September 1986, December 1998, and September 2003 rating decisions, the Veteran submitted additional evidence, including VA treatment records showing diagnoses of thoracolumbar spine degenerative joint disease and degenerative disc disease.  See, e.g., November 2007 VA examination report.  This evidence is new, in that it was not previously of record at the time of the September 1986, December 1998, and September 2003 rating decisions.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for a low back disability. 

Cervical Spine Disability - New and Material Analysis

Historically, an appealed but unperfected September 2003 rating decision denied the Veteran's claim of service connection for a cervical spine disability, based on findings that there was no evidence of treatment or disability during service, or post-service disability related to service.  Such decision was continued in an April 2005 rating decision.  The Veteran did not appeal the decision, and no additional evidence pertinent to the issue was associated with the claims file within the appeal period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the September 2003 and April 2005 decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103.  The instant claim for service connection for a cervical spine disability was received in May 2007.  

Since the September 2003 and April 2005 rating decisions, the Veteran submitted additional evidence, including VA treatment records showing diagnoses of cervical spine degenerative joint disease and degenerative disc disease.  See, e.g., November 2007 VA examination report.  In addition, the Veteran contends that his cervical spine disability is secondary to his service-connected bilateral pes planus.  This evidence is new, in that it was not previously of record at the time of the September 2003 and April 2005 rating decisions.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for a cervical spine disability. 

Bilateral Pes Planus - Increased Rating Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

Historically, a September 1986 rating decision granted service connection for bilateral pes planus, rated 0 percent, effective September 21, 1985.  A January 2002 rating decision granted an increased (10 percent) rating, effective June 18, 1998.  The instant claim for an increased rating was received in May 2007.  The January 2008 rating decision continued a 10 percent rating for the Veteran's bilateral pes planus, but associated bilateral hammertoes with the bilateral pes planus.  And a January 2012 Board Decision granted an increased 30 percent rating for bilateral pes planus, effective January 8, 2009 (date of VA examination).  

Pes planus is rated under Diagnostic Code 5276, which provides for a 10 percent rating for moderate flatfoot, with the weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, whether bilateral or unilateral.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent if unilateral, and 30 percent if bilateral.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliance, is rated 30 percent if unilateral, and 50 percent if bilateral.  

VA treatment records include a May 2007 report that included the Veteran's statement that his symptoms were worse in the winter, including cramping and sharp pain in the forefoot.  A July 2007 report noted his complaint of bilateral foot pain, left worse than the right, with muscle cramping the Veteran related to his falling arches.  He indicated that his shoe inserts bring relief.  On physical examination, the Veteran's gait was normal; the diagnosis included pes planus both feet with mild bunion deformities. 

On November 2007 VA examination, the Veteran complained of daily bilateral plantar and transverse arch pain (10 on a scale to 10) associated with walking or standing.  He denied flare-ups of pain symptoms.  He stated he used plantar arch support orthotics that were somewhat beneficial.  He related his walking, standing, and weightbearing tolerance is limited to 45 to 60 minutes due to his bilateral foot pain.  On physical examination, it was noted that the Veteran walked freely and briskly without an antalgic gait.  Bilateral hallux valgus deformity was present, along with hammertoe formation of toes 2 through 4.  The bilateral transverse and longitudinal plantar arches were slightly diminished and tender to palpation.  There was no fixed or flexible hind, mid, or forefoot deformities or abnormal motion present.  The bilateral Achilles tendons were tender at their calcaneal insertions, were intact, and were of normal alignment.  

On January 8, 2009 VA examination, the Veteran reported that his symptoms of pain in his feet were worse in cold weather.  The Veteran stated that he wears corrective boots and inserts, and that they help slightly.  On physical examination, the Veteran's right foot was manifested by slight medial and lateral tenderness, along with tenderness of the Achilles tendon at the insertion.  There were no calluses or ulceration on the ventral surface.  There was mild hallux valgus with minimal local tenderness.  There was also mild flattening of the transverse and longitudinal arch and tenderness to palpation.  The left foot revealed hallux valgus of the left great toe that was moderately tender.  There was bilateral hammertoe deformity of toes 2 through 5.  The examiner indicated that there was grade 2 pes planus of the right foot, and grade 3 pes planus of the left foot.  The examiner also indicated that the Veteran has pain which is severe and almost unbearable with weight bearing of the left foot; there was no weakness, swelling, instability, or fatigability, but some stiffness of movement of the left foot, and pain immediately with standing, the Veteran indicating he could only stand for 5 minutes, and only walk a block or so at a time.  It was noted that there was no evidence of abnormal weight bearing.  There was a valgus deformity slightly more pronounced on the left than the right, unable to be corrected on manipulation.  There was no forefoot or midfoot malalignment.  The diagnosis was pes planus of both feet, left more pronounced than the right.  

VA treatment records include an August 2009 report that found on physical examination the Veteran had a normal gait.  In a January 2010 report, the Veteran's gait was again noted to be normal on physical examination.  Toe walk was difficult on his left foot, but heel walk was no problem.  In a July 2010 report, the Veteran's gait was normal, but he was unable to heel or toe walk.  In a March 2012 report, the Veteran's gait was noted to be normal, and he walked on his toes and heels within normal limits.  In a June 2012 report, the Veteran complained of bilateral foot pain, left worse than the right, with muscle cramping he related to his falling arches.  He indicated his shoe inserts bring relief.  On physical examination, the Veteran's gait was normal, and he was able to toe walk, but could not heel walk.  

On March 18, 2014 VA examination, physical examination revealed pain accentuated on use, and on manipulation.  There was no indication of swelling on use.  There were characteristic calluses.  It was noted that the Veteran's symptoms were not relieved by arch supports.  There was extreme tenderness of the plantar surfaces of both feet, not improved by orthopedic shoes or appliances.  There was decreased longitudinal arch-height on weight-bearing.  There was objective evidence of marked deformity of both feet, but no evidence of marked pronation of the feet.  The weight bearing line was noted not to fall over or medial to the great toe.  There was inward bowing of the Achilles tendon of both feet.  There was no marked inward displacement and severe spasm of the Achilles tendon on manipulation.  

For the period prior to January 8, 2009, the Board finds that a rating in excess of 10 percent for the Veteran's service-connected bilateral pes planus with hammertoes is not warranted.  Significantly, there was no evidence of marked deformity, the November 2007 VA examination finding no fixed or flexible hind, mid, or forefoot deformities.  In addition, while there was evidence of tenderness on manipulation, such tenderness was noted to be slight on November 2007 VA examination.  However, the evidence does not show callosities, or any indication of swelling on use.  Accordingly, the pain and discomfort caused by the Veteran's bilateral pes planus is more accurately characterized as showing moderate, as opposed to severe, symptoms.  Regarding functional impairment, the November 2007 VA examination noted that the Veteran is only able to walk and stand for 45 to 60 minutes, but also indicated the Veteran walked freely and briskly without antalgic gait.  Such impairment is consistent with moderate level pes planus.  Hence, although there is some functional loss, the Veteran's bilateral pes planus is adequately represented by the currently assigned 10 percent rating for moderate pes planus as none of the functional loss is equivalent to marked deformity, swelling on use, or characteristic callosities.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).   

For the period from January 8, 2009 to March 17, 2014, the Board finds that a rating in excess of the currently assigned 30 percent rating is not warranted for any period of time.  Significantly, there is evidence the Veteran's symptoms are at least slightly improved by his orthotic inserts and shoes.  See, e.g., January 8, 2009 VA examination; see also June 2012 VA treatment record (noting the shoe inserts bring relief). However, marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliance, were not shown during this period.  Accordingly, the preponderance of the evidence is against a finding that the Veteran's bilateral pes planus is consistent with, or approximates, the criteria for a 50 percent rating for pronounced pes planus.  

Since March 18, 2014, the Board finds that the Veteran's bilateral pes planus with hammer toes is consistent with, or approximates, the criteria for a 50 percent rating for pronounced bilateral pes planus.  In this regard, on March 18, 2014 VA examination, the Veteran reported that his symptoms were not relieved by orthopedic shoes or appliances.  In addition, physical examination revealed extreme tenders of the plantar surfaces of both feet.  The examiner also indicated that the Veteran's bilateral planus was manifested by marked deformity of both feet, although it did not include marked pronation or marked inward displacement and severe spasm of the tendo achillis on manipulation.  Nonetheless, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's bilateral pes planus with hammer toes warrants an increased, 50 percent, rating effective since March 18, 2014.  This is the maximum rating available under Diagnostic Code 5276, so there is no need for the Board to consider entitlement to a further increased rating under this criteria.  

The Board notes that the July 2013 Court Memorandum Decision found that the Board should have considered whether his service-connected bilateral pes planus warranted an increased rating under Diagnostic Code 5284 for other foot injuries.  In this regard, the Board notes that the Court, subsequent to the January 2012 Board decision and the July 2013 Court Memorandum Decision, has held that when a condition is specifically listed in the Rating Schedule, it may not be rated by analogy, as would be the situation in this case if the Board were to rate the Veteran's bilateral pes planus with hammer toes under Diagnostic Code 5284.  Copeland v. McDonald, 27 Vet. App. 333, 337 (2015).  To the extent the Veteran's service-connected disability includes bilateral hammer toes, under Diagnostic Code 5282 (for hammer toes), a 10 percent rating is warranted for hammer toe of all toes, which has not been found during the appeal period in this case.  Accordingly, a separate 10 percent rating for the Veteran's hammer toes is not warranted, and the Veteran's disability is appropriately rated under Diagnostic Code 5276 as such is more beneficial to the Veteran.  To the extent the Veteran shows bilateral foot disabilities other than his service-connected bilateral pes planus and hammer toes, such disabilities have not been found to be related to service, or secondary to his service-connected bilateral foot disability.  Accordingly, as the Veteran's service-connected bilateral pes planus with hammer toes has a specific Diagnostic Code to consider the symptomatology and severity of his disability, there is no need to consider the Veteran's other diagnosed bilateral foot disabilities under alternative schedular diagnostic criteria.    

Extraschedular Consideration

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's bilateral pes planus with hammer toes.  While the disability undoubtedly causes some impairment, no symptoms have been described that would render the schedular criteria inadequate.  The Board finds that his bilateral pes planus with hammer toes does not interfere with his work beyond that contemplated by the currently assigned rating.  In addition, at the March 2014 VA examination, the Veteran indicated he was working part-time and last worked full-time in 1999, and has been unable to obtain and maintain full-time employment since then primarily due to his psychiatric disorder.  

In addition, the Veteran has not raised, and the evidence of record does not otherwise suggest the matter of entitlement to a total disability rating based on individual unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the evidence does not show that the Veteran has been employed on a full-time basis during the appeal period, the Veteran has not alleged or indicated that he is unemployed or unemployable due to his service-connected bilateral pes planus with hammer toes.  As such, further consideration of Rice is not required.  


ORDER

New and material evidence having been received, the claim of service connection for a low back disability is reopened, and to this extent only, the appeal is granted.  

New and material evidence having been received, the claim of service connection for a cervical spine disability is reopened, and to this extent only, the appeal is granted.  

For the period prior to January 8, 2009, a rating in excess of 10 percent for bilateral pes planus with hammer toes is denied.  

For the period from January 8, 2009 to March 17, 2014, a rating in excess of 30 percent for bilateral pes planus with hammer toes is denied.  

For the period since March 18, 2014, an increased rating of 50 percent is granted for the Veteran's bilateral pes planus with hammer toes, subject to the regulations governing payment of monetary awards.  


REMAND

Initially, the Board notes that a June 2013 rating decision denied entitlement to service connection for plantar fasciitis and a psychiatric disorder (to include PTSD).  In October 2013 correspondence, the Veteran expressed disagreement with the June 2013 rating decision.  The RO has not yet issued the Veteran a statement of the case (SOC) with respect to these issues.  Under the circumstances, the Board has no discretion and is obliged to remand these issues to the RO for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

The Veteran also seeks service connection for a low back disability and a cervical spine disability.  As discussed above, the Board has reopened these claims upon a finding that new and material evidence has been received.  However, as the RO has not adjudicated the merits of the service connection claims in the first instance, the Board must remand the claims so that this may be accomplished, as well as any additional development.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  

In regards to the claim for service connection for headaches, because the claim is inextricably intertwined with the claims for service connection for low back and cervical spine disability, appellate consideration of entitlement to service connection for headaches is deferred pending resolution of the service connection claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).   

Finally, as the claims file is being returned, it should also be updated to include recent, relevant VA treatment records dating from April 2014.  38 U.S.C.A. § 5103A(c); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran a SOC addressing the claims of entitlement to service connection for a psychiatric disorder (to include PTSD) and bilateral plantar fasciitis.  Advise him and his representative of the date on which the time allowed for perfecting a timely Substantive Appeal for these claims expires.  If he submits a timely Substantive Appeal, then return the claim to the Board for further appellate consideration.  

2. The RO should associate with the claims file updated VA treatment records pertaining to the Veteran's low back, cervical spine, and headaches disability, that are dated from April 2014.  Any additional pertinent records identified during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran.  

3. Notify the Veteran that he may submit lay statement from individual that have first-hand knowledge of and/or who were contemporaneously informed of his in-service and/or post-service low back, cervical spine, or headache disability.  He should be provided an appropriate amount of time to submit this lay evidence.  

4. The RO should then readjudicate the Veteran's claims (including a low back disability and a cervical spine disability based on de novo review).  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


